PER CURIAM.
Gregory Milanovich petitions this court for a writ of mandamus compelling Chief District Judge Graham C. Mullen to reverse his order transferring Milanovich’s civil action to the United States District Court for the Southern District of Georgia. Milanovich has failed to demonstrate he has no other adequate means to attain the relief he desires or that his right to mandamus relief is clear and indisputable. See Allied Chem. Corp. v. Diaflon, 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980).
Accordingly, we grant Milanovich’s motion for relief from the provisions of Fed. R.App.P. 21, but we deny mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.